Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 19-42 are pending.  Claims 19-30 are presented for this examination.  Claims 31-42 are withdrawn.  Claims 19-20, 31 are amended.
Status of Previous Rejections
102 rejection over Fushiwaki is withdrawn from previous office action on 12/27/2021 in view of amendment of claim 19.
112 1st paragraph rejections are withdrawn from previous office action on 12/27/2021 in view of amendment of claim 19.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/15/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22 and 25-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fushiwaki (JP2008144264).
As for claim 19, it is noted instant claim is amended to require thickness of first coating 200-500 nm.
 Fushiwaki discloses a method for manufacturing high strength hot dip galvannealed steel sheet comprises the following successive steps:
Pre-plating a steel sheet having Inventive Steel No D (Table 1 of paragraph [0068])) with a first coating consisting of Ni (Inventive Example 13 using Steel No D in Table 2 of paragraph [0084]) having plating mass Z at 5 g/m2.  Given the density of Ni at 8.9 g/cm3 which is equivalent to 8900000 g/m3, thickness of the plating is calculated to be 5 (g/m2)/(8900000 g/m3)=562 nm.  Broad range of pre-plating mass is 0.02-10 g/m2 (paragraph [0041]).  Hence, broad range of pre-plating thickness of Ni is calculated to be   0.02 (g/m2) /(8900000 g/m3) to 10 (g/m2)/8900000 (g/m3)=2-1122 nm.
Steel No D (Table 1) has following elemental compositions of C=0.15%, Si=1.5%, Mn=1.9% and Al=0.04% and Si+Al=1.54%.   Hence, C, Si, Mn and Si+Al all within presently claimed steel sheet compositions.   
Hence, pre-plating meets instant claimed step A).
Heating the steel sheet to 850 C (paragraph [0074]) and then hot dip galvanizing in an Al-containing (Al concentration 0.135%) Zn bath at 460 oC.  Hence, Heating the steel sheet to 850 C  meets instant claimed step B). And hot dip galvanizing in an Al-containing Zn bath supports instant claimed step C) with a second coating based on Zn.
The alloying treatment (paragraph [0074] line 730) meets instant claimed step D).
Regarding amendment, Inventive Example 13 pre-plating thickness at 562 nm is considered close to instant amended 200-500 nm absent criticality of 200-500 nm.  
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

 Second, all Inventive Examples of Table 2 (paragraph [0084] has pre-plating amount Z ranging from 1-10 g/m2 at Si=1.5% which suggests pre-plating thickness is 112.2-1122 nm.  Hence, 112.2-1122 nm overlaps instant amended 200-500 nm absent criticality of 200-500 nm.  
Third, Fushiwaki requires Z (i.e mass amount of pre-plating) >=0.2Si% as his heart of invention.  Hence, in the case of Si=1.5%, as long as Z is >=0.3 g/m2 which is equivalent to >= 34 nm for Ni plating, it is considered within his scope of Invention.   
As for claim 20, Inventive Example 13 Al=0.04% is considered close to instant claim required 0.05-1%.   In addition, broad range Al 0.01-5% overlaps instant claim required 0.05-1%.
As for claim 21, broad range of pre-plating thickness 112.2-1122 nm according to rejection of claim 1 above overlaps instant claimed 250-450 nm.
As for claim 22,  the fact annealing is performed at RTF type annealing furnace suggests it is a continuous annealing. (paragraph [0075])
As for claim 25-27, the fact hot dip galvanizing in an Al-containing (Al concentration 0.135%) Zn bath suggests second coating comprises above 50%, 75% and 90% Zn as required by instant claims.
As for claim 28, the fact hot dip galvanizing in an Al-containing (Al concentration 0.135%) Zn bath meets instant claimed second coating does not comprise Ni.
As for claim 29, Fushiwaki expressly discloses hot galvanizing plating bath composition is not particularly limited to Zn-Al with Al 0.1-0.2% and the plating compositions may be changed depending on the use of the plated steel sheet. (paragraph [0061]).
Using pure zinc as galvanizing plating bath composition is well known and conventional. 
Hence, it would have been obvious to one skill in the art, at the time the invention is made to substitute Zn-Al plating bath with well-known conventional pure Zinc plating bath, in the process of Fushiwaki with expected success.
As for claim 30, the fact alloying treatment temperature is 540oC (paragraph [0074] last two lines) meets instant claimed 470-550 oC.

Claims 23-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fushiwaki (JP2008144264) in view of Liu (NPL document “effect of dew point on the surface selective oxidation and subsurface microstructure of TRIP-aided steel”). 
As for claims 23-24, Fushiwaki discloses H2 at 5 vol% as annealing atmosphere (paragraph [0074]) but does not expressly discloses instant claimed dew point.
Liu discloses effect of dew point on the surface selective oxidation and subsurface microstructure of TRIP-aided steel at dew points -30 C and +10 C. Liu concluded that increase of the dew point influences the morphology and chemistry of surface oxides as well as subsurface microstructure. (Page 1241 Col 2 Conclusion)
That is, Liu suggests dew point is a result effective variable to obtain desired morphology and chemistry of surface oxides as well as subsurface microstructure.
If a particular parameter is recognized as a result-effective variable, then the determination of the optimum or workable ranges of said parameter might be characterized as routine experimentation. See MPEP 2144.05.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust dew point from -30 C to 10 C as suggested by Liu, in the process of Fushiwaki for obtaining desired morphology and chemistry of surface oxides as well as subsurface microstructure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-29 and 39 of copending Application No. 16/759,253 in view of Fushiwaki because both claimed inventions claim a method for the manufacture of a galvannealed steel sheet comprising successive steps of coating with a first coating consisting of Ni with overlapping thickness, said steel sheet having same elemental compositions ranges, annealing the first coated steel sheet at overlapping temperature ranges and second coating the annealed steel sheet with a second coating based on zinc not comprising Ni.
The difference between instant claimed invention and copending Application No. 16/759,253 is that instant claimed invention also requires alloying treatment after the second coating step and instant claimed thickness is outside range of ‘253 application.
Fushiwaki discloses the claimed alloying heat treatment and a broad range of thickness from 112-1122 nm as indicated in rejection of claim 19 above are both well known in the art.
Hence, Claims 19-30 of instant claimed invention are obvious of copending Application No. 16/759,253 in view of Fushiwaki.
This is a provisional nonstatutory double patenting rejection.
Response to Argument
In response to applicant’s argument filed on 04/25/2022 that Fushiwaki’s broad range of pre-plating thickness encompasses a very large number of possible distinct thickness species and office action does not articulate what teaching or suggests in Fushiwaki would have motivated one skill in the art to sect 200-500 nm as recited in claim 10, argument is not persuasive because of the following reasons:
First, 562 nm of Fushiwaki is considered close to amended 200-500 nm according to MPEP 2144.05 I. A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I 
Second, Fushiwaki’s broad range 112.2-1122 nm overlaps instant amended 200-500 nm absent unexpected result or criticality.
Third, there is no teaching away in Fushiwaki about claimed 200-500 nm because Fushiwaki’s Inventive Examples encompasses 112.2-1122 nm.
Fourth, applicant fails to disclose the claimed first coating thickness range is critical because applicant’s Trial 3 having 400 nm and comparative example Trial 5 having 900 nm are not compared against the closest prior art Inventive Example 13 which discloses 562 nm.  
“Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”.   That is, applicant fails to present evidence demonstrating closest prior art Fushiwaki’s Inventive Example 13 not to have improved LME reduction. 
Lastly, merely one Inventive Example and one comparative example are insufficient to demonstrate unexpected results.
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d) II and MPEP 2144.05 III.
Hence, absent criticality of claimed 200-500 nm range and absent showing that the prior art teaches away according to MEP 2144.05 III A and B, prima facie obviousness due to overlapping and closeness are maintained.
In response to argument that applicant’s submission of Inventive Trial 3 and comparative Trail 5 are sufficient to overcome prima facie case of obviousness, argument is not persuasive because applicant’s Trial 3 having 400 nm and comparative example Trial 5 having 900 nm are not compared against the closest prior art which discloses 562 nm.  Second, a sufficient number of test both inside and outside the claimed range are required to show the criticality of the claimed range.   In the instant case, a single example inside the range and single example outside the range are insufficient to show criticality of claimed range.
In response to argument that Fushiwaki is using Ni pre-plating to improve the zinc coating adhesion, not to improve weldability as in the present application, argument does not commensurate in scope of claimed invention because instant claim 19 does not require a step of improving the weldability.
In response to argument that there is no reason to combine Kato and Fushiwaki, argument is moot since Kato is withdrawn as secondary reference to reject claims 23-24.
In response to argument that claims 19 of ‘253 application required thickness does not overlap with the instant claimed thickness, argument is not persuasive because Fushiwaki suggests a broad range of thickness which encompasses both claimed thickness and ‘253 application thickness.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733